DETAILED ACTION
Status
This Office Action is responsive to Patent Board Decision filed for No. 15/474,573 on March 23, 2022. 
In view of the patent board decision, the finality of the previous Office Action mailed January 9, 2020 is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In view of the Patent Board Decision filed 03/23/2022, which reverses the rejection presented in the Final Office action dated 01/09/2020, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claim.

The closest prior art to claim 1 is Watanabe et al. (US 20110199355 A1), hereinafter Watanabe, in view of Hu (US 20140043375 A1 – previously cited, but not relied upon in Office Action dated 08/30/2018).

Regarding Claim 1, Watanabe teaches:
A driver IC used to drive a liquid crystal display panel (FIG. 20; See paragraph [0197], lines 1-7; See paragraph [0337]), comprising: 
a plurality of output channels (OUT1 - OUT18) outputting signals (See paragraph [0197], lines 1-7; See paragraph [0337]) to each of a plurality of row wirings or plurality of column wirings in said liquid crystal display panel (See paragraph [0197], lines 23-26; See paragraph [0337]); 
a plurality of output buffer circuits (11) corresponding to each of said plurality of output channels (FIG. 20; See paragraph [0200]; See paragraph [0343]); and 
an output channel selection circuit (SWB1 to SWB18) selecting an output channel used to output a signal from said plurality of output channels in accordance with a preset number of channels (See paragraph [0351], lines 1-4; See FIG. 20: an output channel selection circuit (SWB1 to SWB18) selecting an output channel used to output a signal from said plurality of output channels in accordance with a preset number of channels (where the preset number is defined by the number of output terminals OUT1 to OUT18)), wherein 
said plurality of output buffer circuits (11) comprise a plurality of pairs of two output buffer circuits (See FIG. 20: each output buffer circuit (11_16 - 11_18) is paired with an output buffer circuit (11_19 - 11_21). Therefore, there are a plurality of pairs of two output buffer circuits), each of said plurality of pairs being connected to a corresponding output channel (See FIG. 20: for example 11_18 is connected to an output channel OUT18 and 11_21 is connected to an output channel OUT18),
said plurality of output channels (OUT1 - OUT18) include a plurality of effective channels (See FIG. 20: for example: OUT16-OUT18) selected by said output channel selection circuit (In FIG. 20: for example, an effective channel OUT18 is selected by said output channel selection circuit due to SWB18 being connected to terminal 1); and 
the driver IC  further comprising a plurality of ineffective circuits (See FIG. 20: DLA_R7 – 11_19, DLA_G7 – 11_20, and DLA_B7 – 11_21 each correspond to ineffective circuits) configured to be controlled by the same output channel selection circuit as the plurality of effective channels (In FIG. 20: DLA_R7 – 11_19, DLA_G7 – 11_20, and DLA_B7 – 11_21 are not selected due to SWB17 and SWB18 not being connected to terminal 2; Therefore, both the effective channels and the ineffective circuits are configured to be controlled by the same output channel selection circuit (SWB1 to SWB18)), wherein
one of said two output buffer circuits of each pair of said plurality of pairs is assigned an effective channel of said plurality of effective channels (See FIG. 20: for example, 11_17 and 11_18 are assigned to the effective channels OUT17 and OUT18) and the other is assigned to an ineffective circuit of said plurality of ineffective circuits (See FIG. 20: for example, 11_20 and 11_21 are assigned to the ineffective circuits DLA_G7 – 11_20, and DLA_B7 – 11_21), and 
when a malfunction has occurred in said output buffer circuit that is assigned to said effective channel (FIG. 22; See paragraph [0365]; Therefore, similar to how a malfunction is detected in 11_17 that triggers the repairing operation, if a malfunction is detected in 11_18, the repairing operation is triggered), said output buffer circuit (11_20 and 11_21) that is assigned to said ineffective circuit is switched as a back-up circuit for said output buffer circuit (11_17 and 11_18) in which said malfunction occurs, thereby continuing output of signals (G6 and B6) from said effective channel (FIG. 22; See paragraph [0368]: an output of G6 and B6 that was output from the effective channel is continued via the output circuit 11_20 and 11_21).
Watanabe does not explicitly teach (see elements emphasized in italics):
said plurality of output channels include: 
a plurality of ineffective channels configured to be controlled by the same output channel selection circuit as the plurality of effective channels, 
one of said two output buffer circuits of each pair of said plurality of pairs is assigned to an effective channel of said plurality of effective channels and the other is assigned to an ineffective channel of said plurality of ineffective channels, 
when a malfunction has not occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit assigned to said ineffective channel is non-operational, and 
when a malfunction has occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit that is assigned to said ineffective channel is switched as a back-up circuit for said output buffer circuit in which said malfunction occurs, thereby continuing output of signals from said effective channel.
However, in the same field of endeavor, display driving apparatuses (Hu, Abstract), Hu teaches:
when a malfunction has not occurred in an output buffer circuit (SOP) that is assigned to an effective channel (FIG. 1: an output point of 122_M), an output buffer circuit (SOP) assigned to an ineffective circuit (FIG. 1: 112_M+1) is non-operational (See paragraph [0032]: The data driving channels do not fail testing, therefore, a malfunction is not occurred in SOP of the effective channel 112_M, SOP of the ineffective circuit 112_M+1 is rendered non-operational because the power supply path of the entire ineffective channel 112_M+1 is disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driver IC (as taught by Watanabe) so, when a malfunction has not occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit assigned to said ineffective circuit is non-operational (as taught by Hu). Doing so would reduce the power consumption of the effective channel when there is no malfunction (See Hu, paragraph [0032]).
Watanabe in view of Hu does not explicitly teach (see elements emphasized in italics):
said plurality of output channels include: 
a plurality of ineffective channels configured to be controlled by the same output channel selection circuit as the plurality of effective channels, 
one of said two output buffer circuits of each pair of said plurality of pairs is assigned to an effective channel of said plurality of effective channels and the other is assigned to an ineffective channel of said plurality of ineffective channels, 
when a malfunction has not occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit assigned to said ineffective channel is non-operational, and 
when a malfunction has occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit that is assigned to said ineffective channel is switched as a back-up circuit for said output buffer circuit in which said malfunction occurs, thereby continuing output of signals from said effective channel.

	In accordance with the Patent Board Decision filed 03/23/2022, the Examiner is interpreting the claimed output channels as corresponding to the point of output of the driver IC (See Board Decision, page 5, second paragraph). Therefore, while Watanabe teaches a plurality of output channels (OUT1 - OUT18) include a plurality of effective channels (OUT16 - OUT18) and that the driver IC includes a plurality of ineffective circuits (DLA_R7 – 11_19, DLA_G7 – 11_20, and DLA_B7 – 11_21) that are used to replace malfunctioning buffer circuits corresponding to the effective channels, Watanabe does not explicitly teach that the plurality of output channels include a plurality of ineffective channels (i.e., separate unused output points of the driver IC that include the back-up circuit for the effective channel). Therefore, in view of the Patent Board Decision filed 03/23/2022, Watanabe in view of Hu does not explicitly teach the structure of the plurality of ineffective channels based on the broadest reasonable interpretation of the claim language. Furthermore, none of the other cited prior art teaches this aspect of the claimed invention. Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claim.

	Applicant’s FIGS. 1, 3, 6 and 7 illustrate the claimed 1 driver IC (11) used to drive a liquid crystal display panel (10) (See FIG. 1), comprising:
	a plurality of output channels (FIG. 7: ch1 – chn) outputting signals to each of a plurality of row wirings or plurality of column wirings in said liquid crystal display panel (page 4, lines 9-14);
	a plurality of output buffer circuits (51a-56a) corresponding to each of said plurality of output channels (See FIG. 3); and
	an output channel selection circuit (FIG. 7: 26) selecting an output channel used to output a signal from said plurality of output channels in accordance with a preset number of channels (page 7, lines 11-17), wherein 
	said plurality of output buffer circuits comprise a plurality of pairs of two output buffer circuits, each of said plurality of pairs being connected to a corresponding output channel (FIG. 3: 51a and 52a, 53a and 54a, etc.), 
	said plurality of output channels include:
	a plurality of effective channels selected by said output channel selection circuit (page 7, lines 11-17); and
	a plurality of ineffective channels configured to be controlled by the same output channel selection circuit as the plurality of effective channels (page 7, lines 11-17), 
	one of said two output buffer circuits of each pair of said plurality of pairs is assigned to an effective channel of said plurality of effective channels (page 7, lines 18-21) and the other is assigned to an ineffective channel of said plurality of ineffective channels (page 7, line 22 – page 8, line 1), 
	when a malfunction has not occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit assigned to said ineffective channel is non-operational (page 8, line 23 – page 9, line 4, and 
	when a malfunction has occurred in said output buffer circuit that is assigned to said effective channel, said output buffer circuit that is assigned to said ineffective channel is switched as a back-up circuit for said output buffer circuit in which said malfunction occurs, thereby continuing output of signals from said effective channel (page 9, lines 5-18).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Matsui; Tadayoshi (US-20090015572-A1): pertinent for its teaching of a plurality of ineffective channels (FIG. 5: 52-1 and 52-2). However, these channels are used to supply data in the case of a broken data line (Dj, as shown in FIG. 4), rather than to serve as a backup for a malfunction in the effective channels (FIG. 5: 56-1 – 56-n) and therefore does not teach the allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692